Actions by Moses A. Wiener against Louis Ross, by Lillian A. Burton against W. Burton & Co., and by the Banco di Roma against Louis J, Scamamelli. No opinions. Motions granted, unless appellants comply with terms stated in order. Orders filed. See, also, 151 N. Y. Supp. 1150; 152 N. Y. Supp. 1098, 1149.
Appellant has filed an affidavit as to merits, as required by our order of April 9, 1915, 152 N. Y. Supp. 1149. There is something to be said in favor of Ms contention. In addition, it appears that a proposed case on appeal has been served, and that respondent has served amendments thereto. Motion denied, on condition that appellant perfect his appeal, place the case on the May calendar, and be ready for argument when reached; otherwise, motion granted, with $10 costs.